DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.
Response to Amendment
Claims 1-3, 5, 7-10, and 21-23 remain pending in the application.  Claims 4, 6, and 11-20 were previously canceled, and claim 9 was previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 6 August 2021; however, upon further consideration new grounds of rejection in view of the same prior art are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1-3, 5, 7, 8, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Irrigation Toolbox (Chapter 7 - Farm Distribution Components) in view of Vriesema et al. (US 2010/0186471).
Regarding claim 1, Irrigation Toolbox discloses an apparatus configured to dispense a liquid composition to irrigation water for use in surface irrigation (Par. 652.0709(c)(1)(i) on p. 7-22; Fig. 7-3), said apparatus comprising: 
a reservoir tank, having a bottom surface (Fig. 7-3) and having the liquid composition to be dispensed therein (Fig. 7-3 - “Supply Tank”); 
wherein the reservoir tank comprises an outlet connection in communication with an emitter means, the emitter means being an online and/or integral dripper (Fig. 7-3 - the emitter means produces a drip “on-line” with the ditch for irrigation water and is “integral” with the apparatus and is capable of allowing flow only in the form of drops), as indicated in the annotated figure below; 
wherein the apparatus is configured to dispense only the liquid composition to irrigation water (since the supply tank contains only the “liquid composition”, that is the only thing that can be dispensed); 
wherein a dilution ratio of the liquid composition to irrigation water used for surface irrigation is at least 100 (this limitation is interpreted to be a manner of operating the claimed invention, since this apparatus of Irrigation Toolbox is capable of adjusting the flow of liquid composition from the reservoir via the control valve, it is capable of being operated in the recited manner); and 
wherein the pressure is determined according to Formula II:
P = D x g x H		(II)

“P” = pressure (in Pa);
“D” = Density of the liquid composition (in kg/m3);
“g” = gravity constant (typically 9.8 m/s2);
“H” = total height (in m)
wherein the total height “H” equals H1 + H2 (see annotated figure below), 
wherein H1 is the perpendicular distance between the surface of the liquid composition in the reservoir tank and the bottom surface of the reservoir tank (see annotated figure below), and
wherein if the emitter means is located outside of irrigation water, H2 is the perpendicular distance between the bottom surface of the reservoir tank and the emitter means, or if the emitter means is immersed in irrigation water, H2 is the perpendicular distance between the bottom surface of the reservoir tank and the surface of irrigation water, measured along a line that is perpendicular to both (see annotated figure below).  
This claim requires that the pressure depends only on the static pressure generated due to the effect of gravity (i.e., there is no pump that further pressurizes the liquid composition).  Irrigation Toolbox teaches an apparatus having gravity flow in paragraph (i) on page 7-22 and in Figure 7-3.
Irrigation Toolbox further discloses wherein the emitter means is placed outside of the irrigation water (Fig. 7-3) and there is a perpendicular distance between the surface of the reservoir tank and the emitter means measured along a line that is perpendicular to both (Fig. 7-3). 
Irrigation Toolbox does not explicitly disclose wherein 1) the liquid composition comprises a product in a liquid medium having a mass percent concentration in the liquid medium in the reservoir tank between about 10-50%, 2) a plurality of emitter means, or 3) the emitter means dispense the liquid composition at pressure of about 0.05 bar to about 5 bar, or 4) H2 is more than two times higher than 

    PNG
    media_image1.png
    338
    544
    media_image1.png
    Greyscale

Annotated Figure 7-3 of Irrigation Toolbox 
Regarding the first, Vriesema teaches a liquid fertilizer composition (par. 71 - “stock solution”) comprising a product (par. 71 - “dry WSF”) dissolved in a liquid medium (par. 71 - “aqueous additive”) having a mass percent concentration in the liquid medium between about 10-50% (par. 70; par. 71 - “100 to 250 grams of WSF are dissolved per 1 liter room temperature of water”), and wherein this liquid medium is further diluted by a factor of at least 100 (par. 70 - “the stock solution is diluted by a factor of from about 10 to 800 for application to the plants”) and is delivered to plants using drip lines (par. 77).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Irrigation Toolbox to use a liquid composition comprising a product in a liquid medium having a mass percent concentration in the liquid medium in the reservoir tank between about 10-50%, as taught by Vriesema, since such a liquid composition was known to be suited to providing nutrients to the plants and for delivery via drip lines (see Vriesema, par. 77). 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing additional emitter means would allow the apparatus to provide the liquid composition to additional and separate flows of irrigation water and at different dilution ratios, which would allow different amounts of the liquid composition to be delivered to different types of crops or soils having different nutrient needs.  
Regarding the third, Irrigation Toolbox discloses the claimed invention with the exception of the specific pressure by which the emitter means dispenses the liquid composition.  One having ordinary skill in the art would know that the flow from the emitter means is dependent on the pressure of the liquid composition. Therefore, the specific pressure by which the emitter means dispenses the liquid composition is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher pressure will result in more of the liquid composition being emitted, and vice versa. Therefore, since the general conditions of the claim were disclosed in the prior art by Irrigation Toolbox, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired amount of flow from the emitter means. Furthermore, the range of 0.05-5 bar is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. See MPEP 2144.05 II.
Regarding the fourth, one having ordinary skill in the art would know that “H1” and “H2” are a function of the desired fluid pressure of the liquid composition at the emitter means and the specific design of the reservoir tank, in particular its height.  Therefore, the specific values for “H1” and “H2” are recognized as result-effective variables.  In this case, “H1” will determine the volume of liquid See MPEP 2144.05 II.
Regarding claim 2, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the apparatus is arranged not to receive a continuous supply of the irrigation water during operation, but to receive a batch supply of the liquid composition into the reservoir tank before operation (Fig. 7-3 - since the supply tank has no inlet it cannot “receive a continuous supply of the irrigation water”, but must be filled with “a batch supply of the liquid composition…before operation”).
Regarding claim 3, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 2, and wherein the apparatus is configured to dispense the liquid composition, which is a solution or suspension of a product comprising a fertilizer and/or an agrochemical in a liquid medium (Par. 652.0709, particularly the first paragraph on p. 7-21 and par. (c)(1) on p. 7-22).
Regarding claim 5, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the emitter means is configured to dispense the liquid composition at a flow rate of the liquid composition determined according to formula I:
Ft = F1 x V1 + F2 x V2 +…..+ Fn x Vn		(I)
wherein,
t” is a total flow rate of the liquid composition per hour dispensed from total emitter means of the apparatus in operation;
	“F1” is a flow rate per hour of a first emitter means for water at a given pressure;
	“V1” is viscosity coefficient of the first emitter means for the liquid composition;
	“F2” is a flow rate per hour of a second emitter means for water at a given pressure;
	“V2” is viscosity coefficient of the second emitter means for the liquid composition;
	“Fn” is a flow rate per hour of an nth emitter means for water at given pressure;
	“VN” is viscosity coefficient of the nth emitter means for the liquid composition.
	Such a limitation merely recites an inherent property of any emitter means, and the emitter means of Irrigation Toolbox is no different and will dispense the liquid composition contained therein depending on the specific viscosity of that liquid.    
Regarding claim 7, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the emitter means is an on-line dripper and/or an integral tube dripper (Fig. 7-3 - the emitter means produces a drip “on-line” with the ditch for irrigation water and is “integral” with the apparatus).
Regarding claim 8, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 7, and wherein the emitter means is placed outside of the irrigation water (Fig. 7-3) and there is a perpendicular distance between the surface of the reservoir tank and the emitter means measured along a line that is perpendicular to both (Fig. 7-3).  Further, Irrigation Toolbox renders obvious the limitation that the perpendicular distance is about 50 cm or higher than about 50 cm such that the emitter means dispense the liquid composition at pressure of about 0.05 bar or higher than about 0.05 bar, as already explained regarding claim 1.  Further, it is noted that the claimed pressure range recited by claim 1 corresponds to a height of between about 50 cm and 50 m.  
claim 10, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 7, and wherein the apparatus further comprises irrigation water used for surface irrigation (par. (i), p. 7-22).
Regarding claim 21, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 3, and wherein the product comprise one or more fertilizers (Par. 652.0709, particularly the first paragraph on p. 7-21 and par. (c)(1) on p. 7-22).
Regarding claim 22, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 3, and wherein the liquid medium is water (par. (i), p. 7-22).
Regarding claim 23, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the dilution ratio of the liquid composition to immersion water used for surface irrigation is at least 1000 (this limitation is interpreted to be a manner of operating the claimed invention, since this apparatus of Irrigation Toolbox is capable of adjusting the flow of liquid composition from the reservoir via the control valve, it is capable of being operated in the recited manner).
Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Irrigation Toolbox does not disclose the limitation that “H2” is more than two times higher than “H1”, it is noted that a new obviousness rejection of this limitation has been set forth  above in view of the disclosure of Irrigation Toolbox.   
Applicant further argues that Irrigation Toolbox does not disclose “on-line drippers or integral drippers”, consistent with was is known in the art.  In response, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The emitter means of Irrigation Toolbox is considered to be an “on-line dripper or integral dripper” as explained in the rejection above.  
Finally, Applicant argues that there is not suggestion in the prior art to use a plurality of emitter means and no apparent reason to modify Irrigation Toolbox to include a plurality of emitter means.  In response Applicant is referred to the obviousness rejection of this particular limitation set forth in the rejection above.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752